Citation Nr: 0820545	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for dissociative identity 
disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of August 2005.  This matter 
was originally on appeal from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDING OF FACT

The competent medical evidence shows that the veteran's 
currently diagnosed major depressive disorder and 
dissociative identity disorder first became manifest during 
his active duty service. 


CONCLUSION OF LAW

Major depressive disorder and dissociative identity disorder 
were incurred during active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    The duty to assist and to notify arises upon 
receipt of a complete or substantially complete application 
for benefits.  Id.  For reasons explained more fully below, 
the Board is granting the veteran's service connection claim 
in its entirety.  Further discussion of the VCAA with respect 
to this issue is unnecessary at this time.  



Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The evidence in the claims file pertaining to psychiatric 
disorders include the veteran's service medical records, 
Social Security Administration records, VA Medical Center 
(VAMC) records of treatment, a VA examination report, records 
of treatment from private providers, and an independent 
medical expert opinion report.  
The veteran's service medical records document extensive 
psychiatric treatment beginning in March 1969.  According to 
a clinical record dated in May 1969, in the winter of 1968-
1969 the veteran began to exhibit symptoms of insomnia, loss 
of appetite, inability to concentrate, headache, tremors, 
extreme relentlessness, and a marked impairment of his 
ability to function at work.  By March 1969 his symptoms had 
increased and he was admitted to the hospital.  Records of 
this treatment reflected various diagnoses such as passive 
aggressive personality, neurotic depressive reaction, and 
anxiety reaction.  The veteran's examining physicians 
recommended the veteran be considered for administrative 
separation. 

Post-service records of treatment include diagnoses of both 
major depressive disorder and dissociative identity disorder 
(see e.g. VA psychiatric clinic note, dated in July 2003 and 
independent medical expert opinion report from Dr. C.M.).  
These diagnoses appeared to have been rendered upon either 
examination of the veteran or a review of his pertinent 
medical records.  The Board finds no reason to question the 
validity of either of the diagnoses. 

The Board also finds the evidence links these disorders to 
the veteran's active duty service.  In response to the 
Board's question as to whether any psychiatric disorder the 
veteran now has could be traced to the symptoms he 
experienced in service, Dr. C.M. replied "clearly yes."  
Dr. C.M. explained that the veteran experienced a major 
depressive disorder while in service in 1968-1969 and that he 
had continued to suffer from major depressive disorder with 
depressive episodes until the current time.  The doctor 
supported this conclusion with a thorough discussion of the 
veteran's symptoms as reported in his service medical records 
and the criteria for major depressive disorder as found in 
the Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, text revision, of the American Psychiatric 
Association (DSM-IVTR).  The doctor also identified numerous 
documents in the record in support of her diagnoses.  Some of 
these documents included various notes found among the 
veteran's service medical records; an evaluation from Dr. 
C.L.; multiple therapy notes from J.R., a psychotherapist; 
multiple clinic notes from Dr. K.L.; and an April 2006 VA 
examination report.  The Board finds Dr. C.M.'s opinion 
linking the veteran's major depressive disorder to his active 
duty service to be highly probative.  There is no evidence 
weighing against Dr. C.M.'s opinion on this issue and it 
controls.

The relationship between the veteran's dissociative identity 
disorder and his active duty service is not so clear.  In an 
April 2006 VA examination report, Dr. S.P. diagnosed 
dissociative identity disorder.  In an addendum to that 
report, dated in September 2006, Dr. S.P. stated that the 
dissociative identity disorder was not caused by the 
veteran's active duty service, but acknowledged a temporal 
relationship may exist between the emergence of some symptoms 
and his military service.  In the independent medical expert 
opinion report Dr. C.M. acknowledged there was no 
documentation from 1968 or 1969 of distinct identity or 
personality states that take control of behavior.  Dr. C.M. 
did note, however, that there were suggestions of these 
symptoms at that time.  Specifically, Dr. C.M. cited repeated 
mention in the veteran's service medical records of a 
psychotic and bizarre quality to the veteran and his 
"attempts to maintain control."  Dr. C.M. stated that in 
her opinion, the veteran could have been experiencing the 
first signs of dissociative identity disorder at this time, 
but still had enough emotional control to not allow full 
disclosure of his symptoms to examiners.  

The Board finds these opinions are sufficient to support 
granting service connection for dissociative identity 
disorder.  Although Dr. C.M.'s opinion was not a declaration 
of syllogistic certitude, it does weigh in favor of the 
veteran's claim.  Dr. S.P.'s addendum also weighs in favor of 
the veteran.  For service connection a causal relationship is 
not necessary; rather, the disease need only have incurred 
coincident with service.  38 C.F.R. § 3.303(a) (2007).  
Moreover, the application of the doctrine of reasonable doubt 
does not command the absence of all ambiguity.    


ORDER

Service connection for major depressive disorder and 
dissociative identity disorder is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


